DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 11/5/2020, with respect to claims 1, 3-5, 8, 18-19, 21, 26-27, 29-30, 33-35, 37-38, and 40 have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 8, 18-19, 21, 26-27, 29-30, 33-35, 37-38, and 40 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-5, 8, 18-19, 21, 26-27, 29-30, 33-35, 37-38, and 40 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 30, and 35 have each been amended to incorporate subject matter which was previously indicated as being allowable. Independent claim 1 has been amended to recite limitations directed towards the respective relationship between the impedance of a second compensation network in comparison to that of a first compensation network (i.e. the second compensation network is configured to reflect an impedance that is substantially inversely proportional to that of the first compensation network). Similarly, independent claim 30 has been amended to incorporate subject matter directed towards specific values in which the claimed power pick-up is to reflect a constant impedance over. 
Claim 1:  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836